TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00394-CR




                               Frederick Ray Kirkland, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 60902, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Frederick Ray Kirkland seeks to appeal from a judgment of conviction for possession

of a controlled substance. The trial court has certified that this is a plea bargain case and Kirkland

has no right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 31, 2007

Do Not Publish